DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17346307, filed 06/14/2021 claims foreign priority to 2020-109890, filed 06/25/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 06/14/2021 and 11/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 6891645) in view of Nakazawa et al (US 10924621).
Regarding claim 1, Nakamura discloses reading device (fig. 1 item 14, scanner) comprising: 
a visible light source configured to irradiate a subject with light having a visible wavelength (visible light having a visible wavelength is emitted from a light source is irradiated onto a photographic film, Col. 7 lines 56-65); 
an invisible light source configured to irradiate the subject with light having an invisible wavelength (invisible light having an invisible wavelength is emitted from a light source is irradiated onto a photographic film, Col. 7 lines 56-65); 
a first image sensor configured to receive reflected light from the subject being irradiated with the light having the visible wavelength and the light having the invisible wavelength, to generate visible image data containing a first invisible component (CCD 30 receives reflected light from photographic film being irradiated with the light having the visible wavelength and the light having the invisible wavelength, to output visible image data containing first invisible component, Col. 7 lines 56-67, Col. 8 lines 1-36); 
a second image sensor configured to receive the reflected light from the subject being irradiated with the light having the visible wavelength and the light having the invisible wavelength, to generate invisible image data of a second invisible component different from the first invisible component (CCD 68 receives reflected light from photographic film being irradiated with the light having the visible wavelength and the light having the invisible wavelength, to output invisible image data of a second invisible component different from the first invisible component, Col. 7 lines 56-67, Col. 8 lines 1-67); and 
(read data correction section 80 is provided with a correction processing circuit 88 to removing dust (first invisible component) adhering to the image frame (visible image data) portion, Col. 9 lines 44-62), 
Nakamura does not specifically disclose concept of wherein the circuitry multiples the invisible image data with a correction coefficient that absorbs an individual variation in removal of the first invisible component contained in the visible image data, the correction coefficient being generated based on the visible image data and the invisible image data together serving as correction coefficient generation image data.
However, Nakazawa et al specifically teaches concept of wherein the circuitry multiples the invisible image data with a correction coefficient that absorbs an individual variation in removal of the first invisible component contained in the visible image data, the correction coefficient being generated based on the visible image data and the invisible image data together serving as correction coefficient generation image data (image correcting unit 22 performs various kinds of correction including shading correction on various invisible image data with a correction data that corrects the shading invisible data containing the visible image data (circuitry multiples the invisible image data with a correction coefficient that absorbs an individual variation in removal of the first invisible component contained in the visible image data), the correction data is outputted after correction to the image based on the visible image data and the invisible image data together serving as correction data outputted image data (the correction coefficient being generated based on the visible image data and the invisible image data together serving as correction coefficient generation image data), Col. 6 lines 41-67, col. 7 lines 1-33)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of wherein the circuitry multiples the invisible image data with a correction coefficient that absorbs an individual variation in removal of the first invisible component contained in the visible image data, the correction coefficient being generated based on the visible image data and the invisible image data together serving as correction coefficient generation image data of Nakazawa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve document securement of originality, ( Nakazawa et al, col. 1 lines 25-32)

Regarding claim 2, Nakamura discloses reading device (fig. 1 item 14, scanner), 
Nakamura does not specifically disclose concept of wherein the circuitry is configured to generate the correction coefficient that corrects the first invisible component contained in the visible image data to match the second invisible component.
However, Nakazawa et al specifically teaches concept of wherein the circuitry is configured to generate the correction coefficient that corrects the first invisible component contained in the visible image data to match the second invisible component (the correction data is outputted after correction to the image based on the visible image data and the invisible image data together serving as correction data outputted one of the at least second invisible image data, Col. 6 lines 41-67, col. 7 lines 1-33)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of wherein the circuitry is configured to generate the correction coefficient that corrects the first invisible component contained in the visible image data to match the second invisible component of Nakazawa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve document securement of originality, ( Nakazawa et al, col. 1 lines 25-32)

Regarding claim 3, Nakamura discloses reading device (fig. 1 item 14, scanner), 
Nakamura does not specifically disclose concept of wherein the circuitry is configured to generate the correction coefficient from image data obtained by reading the subject irradiated with the light having the invisible wavelength emitted from the invisible light source.
However, Nakazawa et al specifically teaches concept of wherein the circuitry is configured to generate the correction coefficient from image data obtained by reading the subject irradiated with the light having the invisible wavelength emitted from the invisible light source (the correction data is outputted after correction to the image read by irradiated with the light having the invisible wavelength emitted from the invisible light source, Col. 6 lines 41-67, col. 7 lines 1-33)


Regarding claim 4, Nakamura discloses reading device (fig. 1 item 14, scanner), further comprising a reference member to be read by the first image sensor and the second image sensor, for correcting reading density unevenness in a main scanning direction (read by CCD 30 and CCD 68, for correcting reading density unevenness in a main scanning direction, col. 2 lines 19-67, col. 3 lines 1-34), 
Nakamura does not specifically disclose concept of wherein the circuitry is configured to generate the correction coefficient from image data obtained by reading the reference member as the subject.
However, Nakazawa et al specifically teaches concept of wherein the circuitry is configured to generate the correction coefficient from image data obtained by reading the reference member as the subject. (the correction data is outputted after correction to the image based on the visible image data and the invisible image data together serving as correction data outputted one of the at least second invisible image data, Col. 6 lines 41-67, col. 7 lines 1-33)


Regarding claim 5, Nakamura discloses reading device (fig. 1 item 14, scanner), 
Nakamura does not specifically disclose concept of wherein the circuitry is configured to generate the correction coefficient for each main scanning position.
However, Nakazawa et al specifically teaches concept of wherein the circuitry is configured to generate the correction coefficient for each main scanning position (the correction data is outputted after correction to the image for each main scanning position, Col. 6 lines 41-67, col. 7 lines 1-55)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of wherein the circuitry is configured to generate the correction coefficient from image data obtained by reading the reference member as the subject of Nakazawa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve document securement of originality, (Nakazawa et al, col. 1 lines 25-32)

Regarding claim 6, Nakamura discloses reading device (fig. 1 item 14, scanner), 
Nakamura does not specifically disclose concept of wherein the circuitry is configured to generate the correction coefficient based on pixels of a predetermined area in a sub-scanning direction of each of the visible image data generated by the first image sensor and the invisible image data generated by the second image sensor.
However, Nakazawa et al specifically teaches concept of wherein the circuitry is configured to generate the correction coefficient based on pixels of a predetermined area in a sub-scanning direction of each of the visible image data generated by the first image sensor and the invisible image data generated by the second image sensor (the correction data is outputted after correction to the image based on pixels of a predetermined area in a sub-scanning direction for each of the visible image data and the invisible image data together serving as correction data outputted one of the at least second invisible image data sensor, Col. 6 lines 41-67, col. 7 lines 1-56)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of wherein the circuitry is configured to generate the correction coefficient based on pixels of a predetermined area in a sub-scanning direction of each of the visible image data generated by the first image sensor and the invisible image data generated by the second image sensor of Nakazawa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve document securement of originality, (Nakazawa et al, col. 1 lines 25-32)

Regarding claim 7, Nakamura discloses reading device (fig. 1 item 14, scanner), 
Nakamura does not specifically disclose concept of wherein the circuitry is configured to acquire the correction coefficient generation image data at power-on.
However, Nakazawa et al specifically teaches concept of wherein the circuitry is configured to acquire the correction coefficient generation image data at power-on (the correction data is outputted after correction to the image when power is on, Col. 6 lines 41-67, col. 7 lines 1-56)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of wherein the circuitry is configured to acquire the correction coefficient generation image data at power-on of Nakazawa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve document securement of originality, (Nakazawa et al, col. 1 lines 25-32)

Regarding claim 8, Nakamura discloses reading device (fig. 1 item 14, scanner), 
Nakamura does not specifically disclose concept of wherein the circuitry is configured to acquire the correction coefficient generation image data after an elapse of a time from a previous acquisition of the correction coefficient generation image data.
However, Nakazawa et al specifically teaches concept of wherein the circuitry is configured to acquire the correction coefficient generation image data after an elapse of (scanner 14 acquires correction data outputted at a particular time from a first correction data outputted, Col. 6 lines 41-67, col. 7 lines 1-67).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of wherein the circuitry is configured to acquire the correction coefficient generation image data after an elapse of a time from a previous acquisition of the correction coefficient generation image data of Nakazawa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve document securement of originality, (Nakazawa et al, col. 1 lines 25-32)

Regarding claim 9, Nakamura discloses reading device (fig. 1 item 14, scanner), further comprising a temperature sensor configured to detect a temperature of the first image sensor and a temperature of the second image sensor (determining intensity of light radiating heat energy of the CCD 30 and CCD 68, Col. 7 lines 56-65)), 
Nakamura does not specifically disclose concept of wherein the circuitry is configured to acquire the correction coefficient generation image data in response to a detection of a temperature change equal to or greater than a threshold based on a detection result of the temperature sensor.
However, Nakazawa et al specifically teaches concept of wherein the circuitry is configured to acquire the correction coefficient generation image data in response to a detection of a temperature change equal to or greater than a threshold based on a (scanner 14 acquires correction data outputted at a particular time from a first correction data outputted, Col. 6 lines 41-67, col. 7 lines 1-67)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of wherein the circuitry is configured to acquire the correction coefficient generation image data in response to a detection of a temperature change equal to or greater than a threshold based on a detection result of the temperature sensor of Nakazawa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve document securement of originality, (Nakazawa et al, col. 1 lines 25-32)

Regarding claim 10, Nakamura discloses reading device (fig. 1 item 14, scanner), further comprising a background plate disposed opposite a reading position (scanner 14 comprises background plate disposed opposite a reading position, Col. 7 lines 56-65), 
Nakamura does not specifically disclose concept of wherein the circuitry is configured to: 
detect a level of data read from the background plate at a timing of acquisition of the correction coefficient generation image data using the subject; and 
acquire the data read from the background plate in response to a start of consecutive document reading; and 

However, Nakazawa et al specifically teaches concept of wherein the circuitry is configured to (detecting a high precision scanner reading data from the background plate at a timing of acquisition of the correction image data outputted using the photographic film, Col. 6 lines 41-67, col. 7 lines 1-33): 
detect a level of data read from the background plate at a timing of acquisition of the correction coefficient generation image data using the subject (detecting a high precision scanner reading data from the background plate at a timing of acquisition of the correction image data outputted using the photographic film, Col. 6 lines 41-67, col. 7 lines 1-33); and 
acquire the data read from the background plate in response to a start of consecutive document reading (detecting a high precision scanner reading data from the background plate in response to a start of consecutive document reading, Col. 6 lines 41-67, col. 7 lines 1-33); and 
reflect, in the correction coefficient generation image data, a change in the level of the data read from the background plate from when the correction coefficient generation image data is acquired to an elapse of a predetermined time period (determining a high precision scanner reading data from the background plate in the acquired correction data outputted at a certain time, Col. 6 lines 41-67, col. 7 lines 1-46).


Regarding claim 11, Nakamura discloses reading device (fig. 1 item 14, scanner), wherein the circuitry is configured to: 
Nakamura does not specifically disclose concept of detect the level of the data read from the background plate irradiated by the invisible light source at acquisition of the correction coefficient generation image data using the subject, and 
acquire the data read from the background plate irradiated by the invisible light source in response to a start of the consecutive document reading.
However, Nakazawa et al specifically teaches concept of detect the level of the data read from the background plate irradiated by the invisible light source at acquisition of the correction coefficient generation image data using the subject (detecting a high precision scanner reading data from the background plate at a timing of acquisition of the correction image data outputted using the photographic film, Col. 6 lines 41-67, col. 7 lines 1-33), and 
acquire the data read from the background plate irradiated by the invisible light source in response to a start of the consecutive document reading (detecting a high precision scanner reading data from the background plate in response to a start of consecutive document reading, Col. 6 lines 41-67, col. 7 lines 1-33)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of detect the level of the data read from the background plate irradiated by the invisible light source at acquisition of the correction coefficient generation image data using the subject, and acquire the data read from the background plate irradiated by the invisible light source in response to a start of the consecutive document reading of Nakazawa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve document securement of originality, (Nakazawa et al, col. 1 lines 25-32)

Regarding claim 12, Nakamura discloses reading device (fig. 1 item 14, scanner), 
Nakamura does not specifically disclose concept of wherein the circuitry is configured to: 
detect the level of the data read from the background plate irradiated by the visible light source and the invisible light source at acquisition of the correction coefficient generation image data using the subject, and 

However, Nakazawa et al specifically teaches concept of wherein the circuitry is configured to (detecting a high precision scanner reading data from the background plate at a timing of acquisition of the correction image data outputted using the photographic film, Col. 6 lines 41-67, col. 7 lines 1-33): 
detect the level of the data read from the background plate irradiated by the visible light source and the invisible light source at acquisition of the correction coefficient generation image data using the subject (detecting a high precision scanner reading data from the background plate at a timing of acquisition of the correction image data outputted using the photographic film, Col. 6 lines 41-67, col. 7 lines 1-33), and 
acquire the data read from the background plate irradiated by the visible light source and the invisible light source in response to a start of the consecutive document reading (detecting a high precision scanner reading data from the background plate in response to a start of consecutive document reading, Col. 6 lines 41-67, col. 7 lines 1-33)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of wherein the circuitry is configured to: detect the level of the data read from the background plate irradiated by the visible light source and the invisible light source at acquisition of the correction coefficient generation image data using the subject, and acquire the data 

Regarding claim 13, Nakamura discloses reading device (fig. 1 item 14, scanner), 
Nakamura does not specifically disclose concept of wherein a circuitry is configured to: 
detect a sudden change in the level of the data read from the background plate; 
compare the level of the data read from the background plate with a previous level of the data at each detection of the level of the data read from the background plate; and 
perform abnormality processing in response to a detection of a change in the level greater than a threshold.
However, Nakazawa et al specifically teaches concept of wherein a circuitry is configured to (determining a high precision scanner reading data from the background plate in the acquired correction data outputted at a certain time, Col. 6 lines 41-67, col. 7 lines 1-46): 
detect a sudden change in the level of the data read from the background plate (determining a high precision scanner reading data from the background plate in the acquired correction data outputted at a certain time, Col. 6 lines 41-67, col. 7 lines 1-46); 
compare the level of the data read from the background plate with a previous level of the data at each detection of the level of the data read from the background plate (determining a high precision scanner reading data from the background plate in the acquired correction data outputted at a certain time comparing one of a plurality of first and second scanner reading data from the background plate in the acquired correction data outputted at a certain time, Col. 6 lines 41-67, col. 7 lines 1-46); and 
perform abnormality processing in response to a detection of a change in the level greater than a threshold (perform correction to data based on the determined high precision scanner reading data from the background plate in the acquired correction data outputted at a certain time comparing one of a plurality of first and second scanner reading data from the background plate in the acquired correction data outputted at a certain time, Col. 6 lines 41-67, col. 7 lines 1-46).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of wherein a circuitry is configured to: detect a sudden change in the level of the data read from the background plate; compare the level of the data read from the background plate with a previous level of the data at each detection of the level of the data read from the background plate; and perform abnormality processing in response to a detection of a change in the level greater than a threshold of Nakazawa et al.  One of ordinary skill in 

Regarding claim 14, Nakamura discloses reading device (fig. 1 item 14, scanner), 
Nakamura does not specifically disclose concept of wherein the circuitry is configured to switch a generation time of the correction coefficient according to an image quality mode set by a user.
However, Nakazawa et al specifically teaches concept of wherein the circuitry is configured to switch a generation time of the correction coefficient according to an image quality mode set by a user (user may change the time the correction data is outputted, Col. 6 lines 41-67, col. 7 lines 1-56)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of wherein the circuitry is configured to switch a generation time of the correction coefficient according to an image quality mode set by a user of Nakazawa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve document securement of originality, ( Nakazawa et al, col. 1 lines 25-32)

Regarding claim 15, Nakamura discloses reading device (fig. 1 item 14, scanner), 
Nakamura does not specifically disclose concept of wherein the circuitry is configured to generate the correction coefficient at a time set by a user.
 wherein the circuitry is configured to generate the correction coefficient at a time set by a user (the correction data is outputted at a time set by a user, Col. 6 lines 41-67, col. 7 lines 1-56)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of wherein the circuitry is configured to generate the correction coefficient at a time set by a user of Nakazawa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve document securement of originality, ( Nakazawa et al, col. 1 lines 25-32)

Regarding claim 16, Nakamura discloses reading device (fig. 1 item 14, scanner), 
wherein the invisible light source is configured to irradiate the subject with near- infrared light (invisible light having an invisible wavelength is emitted from a light source is irradiated onto a photographic film with near- infrared light, Col. 7 lines 56-65).

Regarding claim 17, Nakamura discloses image forming apparatus (fig. 1 item 14, scanner) comprising: 
the reading device (fig. 1 item 14, scanner comprising a reading device); and 
an image forming device configured to form an image according to data read by the reading device (scanner 14 forms an image based on scanned data, Col. 7 lines 56-65).

Regarding claim 18, Nakamura discloses method for reading an image (fig. 1 item 14, scanner), the method comprising: 
irradiating a subject with light having a visible wavelength (visible light having a visible wavelength is emitted from a light source is irradiated onto a photographic film, Col. 7 lines 56-65); 
irradiating the subject with light having an invisible wavelength (invisible light having an invisible wavelength is emitted from a light source is irradiated onto a photographic film, Col. 7 lines 56-65); 
receiving reflected light from the subject being irradiated with the light having the visible wavelength and the light having the invisible wavelength, to generate visible image data containing a first invisible component (CCD 30 receives reflected light from photographic film being irradiated with the light having the visible wavelength and the light having the invisible wavelength, to output visible image data containing first invisible component, Col. 7 lines 56-67, Col. 8 lines 1-36); 
receiving the reflected light from the subject being irradiated with the light having the visible wavelength and the light having the invisible wavelength, to generate invisible image data of a second invisible component different from the first invisible component (CCD 68 receives reflected light from photographic film being irradiated with the light having the visible wavelength and the light having the invisible wavelength, to output invisible image data of a second invisible component different from the first invisible component, Col. 7 lines 56-67, Col. 8 lines 1-67); and 
(read data correction section 80 is provided with a correction processing circuit 88 to removing dust (first invisible component) adhering to the image frame (visible image data) portion, Col. 9 lines 44-62); 
Nakamura does not specifically disclose concept of wherein the removing includes multiplying the invisible image data with a correction coefficient that absorbs an individual variation in removal of the first invisible component contained in the visible image data, 
the correction coefficient being generated based on the visible image data and the invisible image data together serving as correction coefficient generation image data.
However, Nakazawa et al specifically teaches concept of wherein the removing includes multiplying the invisible image data with a correction coefficient that absorbs an individual variation in removal of the first invisible component contained in the visible image data (image correcting unit 22 performs various kinds of correction including shading correction on various invisible image data with a correction data that corrects the shading invisible data containing the visible image data (circuitry multiples the invisible image data with a correction coefficient that absorbs an individual variation in removal of the first invisible component contained in the visible image data), Col. 6 lines 41-67, col. 7 lines 1-33), 
the correction coefficient being generated based on the visible image data and the invisible image data together serving as correction coefficient generation image data (the correction data is outputted after correction to the image based on the visible image data and the invisible image data together serving as correction data outputted image data (the correction coefficient being generated based on the visible image data and the invisible image data together serving as correction coefficient generation image data), Col. 6 lines 41-67, col. 7 lines 1-33)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of wherein the removing includes multiplying the invisible image data with a correction coefficient that absorbs an individual variation in removal of the first invisible component contained in the visible image data, the correction coefficient being generated based on the visible image data and the invisible image data together serving as correction coefficient generation image data of Nakazawa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve document securement of originality, ( Nakazawa et al, col. 1 lines 25-32)

Regarding claim 19, Nakamura discloses non-transitory recording medium storing a plurality of program codes which, when executed by one or more processors, causes the processors to perform a method, the method comprising (CCD 68 receives reflected light from photographic film being irradiated with the light having the visible wavelength and the light having the invisible wavelength, to output invisible image data of a second invisible component different from the first invisible component, would be obvious to have a non-transitory recording medium storing a plurality of program codes which, when executed by one or more processors, causes the processors to perform a method, the method comprising Col. 7 lines 56-67, Col. 8 lines 1-67): 
irradiating a subject with light having a visible wavelength (visible light having a visible wavelength is emitted from a light source is irradiated onto a photographic film, Col. 7 lines 56-65); 
irradiating the subject with light having an invisible wavelength (invisible light having an invisible wavelength is emitted from a light source is irradiated onto a photographic film, Col. 7 lines 56-65); 
receiving reflected light from the subject being irradiated with the light having the visible wavelength and the light having the invisible wavelength, to generate visible image data containing a first invisible component (CCD 30 receives reflected light from photographic film being irradiated with the light having the visible wavelength and the light having the invisible wavelength, to output visible image data containing first invisible component, Col. 7 lines 56-67, Col. 8 lines 1-36); 
receiving the reflected light from the subject being irradiated with the light having the visible wavelength and the light having the invisible wavelength, to generate invisible image data of a second invisible component different from the first invisible component (CCD 68 receives reflected light from photographic film being irradiated with the light having the visible wavelength and the light having the invisible wavelength, to output invisible image data of a second invisible component different from the first invisible component, Col. 7 lines 56-67, Col. 8 lines 1-67); and 
(read data correction section 80 is provided with a correction processing circuit 88 to removing dust (first invisible component) adhering to the image frame (visible image data) portion, Col. 9 lines 44-62); 
Nakamura does not specifically disclose concept of wherein the removing includes multiplying the invisible image data with a correction coefficient that absorbs an individual variation in removal of the first invisible component contained in the visible image data, 
the correction coefficient being generated based on the visible image data and the invisible image data together serving as correction coefficient generation image data.
However, Nakazawa et al specifically teaches concept of wherein the removing includes multiplying the invisible image data with a correction coefficient that absorbs an individual variation in removal of the first invisible component contained in the visible image data (image correcting unit 22 performs various kinds of correction including shading correction on various invisible image data with a correction data that corrects the shading invisible data containing the visible image data (circuitry multiples the invisible image data with a correction coefficient that absorbs an individual variation in removal of the first invisible component contained in the visible image data), Col. 6 lines 41-67, col. 7 lines 1-33), 
the correction coefficient being generated based on the visible image data and the invisible image data together serving as correction coefficient generation image data (the correction data is outputted after correction to the image based on the visible image data and the invisible image data together serving as correction data outputted image data (the correction coefficient being generated based on the visible image data and the invisible image data together serving as correction coefficient generation image data), Col. 6 lines 41-67, col. 7 lines 1-33)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakamura with concept of wherein the removing includes multiplying the invisible image data with a correction coefficient that absorbs an individual variation in removal of the first invisible component contained in the visible image data, the correction coefficient being generated based on the visible image data and the invisible image data together serving as correction coefficient generation image data of Nakazawa et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve document securement of originality, (Nakazawa et al, col. 1 lines 25-32)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677